Citation Nr: 0516354	
Decision Date: 06/16/05    Archive Date: 06/27/05

DOCKET NO.  03-23 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disability.  

2.  Entitlement to service connection for a low back 
disability.

3.  Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disorder, including bipolar disorder.

4.  Entitlement to service connection for a psychiatric 
disorder, including bipolar disorder.

5.  Entitlement to service connection for cardiovascular 
disease.




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her husband


ATTORNEY FOR THE BOARD

Christopher B. Moran, Counsel


INTRODUCTION

The veteran served on active duty from February 1981 to 
November 1985.

The Board of Veterans' Appeals (Board) notes that the issues 
on appeal arose from Department of Veterans Affairs (VA) 
Regional Office (RO) rating decisions.  

A historical review of the record shows that in an unappealed 
October 1990 rating decision, the RO denied service 
connection for a psychiatric disorder and a low back 
disability as the service medical records were silent for an 
acquired psychiatric disorder and low back disability.  A 
personality disorder noted in service was not considered a 
disability for compensation purposes.  38 C.F.R. § 3.303(c).  
An acquired psychiatric disorder and low back disability were 
not shown post service.  The veteran was notified of the 
decision but did not appeal.

In an unappealed February 2000 rating decision, the VARO 
confirmed and continued the denial of service connection for 
an acquired psychiatric disorder.

In December 2001, the veteran filed a reopened claim of 
entitlement to service connection for a psychiatric disorder.  

In August 2002, the RO confirmed and continued the denial of 
service connection for an acquired psychiatric disorder.  

In September 2002, the veteran filed a notice of disagreement 
(NOD) to the denial of service connection for an acquired 
psychiatric disorder.  She also filed claims of service 
connection for cardiovascular disease and a low back 
disability.  Also, she appears to have raised the issue of 
entitlement to service connection for post-traumatic stress 
disorder (PTSD).  Such new issue of entitlement to service 
connection for PTSD is referred to the RO for formal 
adjudicatory action.

The Board notes that 38 C.F.R. § 3.156 was recently amended, 
and that the standard for finding new and material evidence 
has changed as a result.  66 Fed. Reg. 45,620, 45,630 (August 
29, 2001) (codified at 38 C.F.R.  § 3.156(a)).  The change in 
the law is applicable to the claims of service connection for 
an acquired psychiatric disorder and low back disability.  

Thus, the question for Board consideration is whether new and 
material evidence has been submitted to reopen claims of 
entitlement to service connection for an acquired psychiatric 
disorder and a low back disability under the standard of 
review in effect on and after August 29, 2001. 

Additionally, in reviewing the veteran's service medical 
records the Board notes that x-rays of the cervical spine 
suggest the presence of compression fractures apparently 
associated with an automobile accident in January 1982.  
Accordingly, the implied issue of entitlement to service 
connection for a cervical spine disability is referred to the 
VARO for formal adjudicatory action.  

For reasons that are apparent in the decision cited below, 
the issues of entitlement to service connection for an 
acquired psychiatric disorder and a low back disability on a 
de novo basis have been added for appellate consideration.  

The issues of entitlement to service connection for a 
psychiatric disorder and low back disability on a de novo 
basis and entitlement to service connection for 
cardiovascular are being REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDINGS OF FACT

1.  In an unappealed October 1990 rating decision, the VARO 
denied service connection for a low back disability.  

2.  Evidence submitted since the unappealed October 1990 VARO 
rating decision is not cumulative in nature, is probative of 
the issue at hand and, when viewed in the context of all the 
evidence of record, both new and old, raises a reasonable 
possibility of substantiating the claim. 

3.  In an unappealed February 2000 VARO rating decision, the 
RO denied service connection for an acquired psychiatric 
disorder.

4.  Evidence submitted since the unappealed February 2000 
VARO rating decision is not cumulative in nature, is 
probative of the issue at hand and, when viewed in the 
context of all the evidence of record, both new and old, 
raises a reasonable possibility of substantiating the claim. 






CONCLUSIONS OF LAW

1.  Evidence submitted since the unappealed October 1990 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a low back disability, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
on and after August 29, 2001); 38 C.F.R.  §§ 3.104(a), 
3.160(d), 20.1103 (2004).

2.  Evidence submitted since the unappealed February 2000 
rating decision wherein the RO denied the claim of 
entitlement to service connection for a psychiatric disorder, 
is new and material, and the veteran's claim for that benefit 
is reopened.  38 U.S.C.A. §§ 5104, 5108, 7105 (West 2002); 
38 C.F.R. § 3.156(a) (under the standard of review in effect 
on and after August 29, 2001); 38 C.F.R.  §§ 3.104(a), 
3.160(d), 20.1103 (2004). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The veteran's extensive service medical records show that the 
veteran's psychiatric symptoms were considered to be 
diagnostic of a severe passive-aggressive personality 
disorder.  In January 1984, the veteran complained of a four 
day history of low back pain at L-4, worse with bending.  An 
x-ray study of the lumbosacral spine showed moderate 
levoscoliotic deformity of undetermined etiology.  A November 
1985 physical examination report, for separation from active 
duty, showed a normal psychiatric evaluation and normal 
clinical evaluation of the low back.  She complained of 
recurrent back pain.  

A postservice October 1989 VA general medical examination 
report was silent for any acquired psychiatric disorder or 
low back disability.

In unappealed December 1989 and October 1990 rating 
decisions, the VARO denied service connection for psychiatric 
and low back disabilities.  

Subsequently received medical records dated in the 1990's 
revealed the presence of an acquired psychiatric disorder 
variously diagnosed, including bipolar disorder.  

In an unappealed February 2000 rating decision, the VARO 
confirmed and continued the denial of service connection for 
an acquired psychiatric disorder.  

Extensive medical evidence added to the record dating through 
2003, continued to show the presence of a bipolar disorder.  
In July 2001, degenerative disc disease of the low back was 
noted.  In August 2002, an x-ray of the low back revealed 
scoliosis with degenerative joint disease.  

In December 2004, the veteran and her husband attended a 
Video Conference hearing at the VARO before the undersigned 
Veterans Law Judge of the Board in Washington, D.C.  The 
hearing transcript is on file.  The veteran related the onset 
of psychiatric and low back disabilities to active duty.


Criteria

New and Material Evidence

An application, formal or informal, which has been allowed or 
disallowed by the agency of original jurisdiction, becomes 
final by the expiration of one year after the date of notice 
of an award or disallowance, or by denial on appellate 
review, whichever is the earlier.  38 C.F.R. § 3.160(d).

In general, RO decisions which are unappealed become final.  
See 38 U.S.C.A.   
§ 7105; 38 C.F.R. § 20.1103.  The governing regulations 
provide that an appeal consists of a timely filed Notice of 
Disagreement in writing and, after a Statement of the Case 
has been furnished, a timely filed Substantive Appeal.  38 
C.F.R. 
§ 20.200.

A decision of a duly constituted rating agency or other 
agency of original jurisdiction shall be final and binding on 
all field offices of the Department of Veterans Affairs as to 
conclusions based on the evidence on file at the time VA 
issues written notification in accordance with 38 U.S.C.A. § 
5104.

A final and binding agency decision shall not be subject to 
revision on the same factual basis except by duly constituted 
appellate authorities or except as provided in § 3.105 of 
this part.  38 C.F.R. § 3.104(a).

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156(a).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the 
United States Court of Appeals for the Federal Circuit (CAFC) 
noted that new evidence could be sufficient to reopen a claim 
if it could contribute to a more complete picture of the 
circumstances surrounding the origin of a veteran's injury or 
disability, even where it would not be enough to convince the 
Board to grant a claim.

New and material evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of the evidence of record at the time of the last prior final 
denial of the claim sought to be reopened and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) under the standard of review in effect on 
and after August 29, 2001. 

For the purpose of establishing whether new and material 
evidence has been submitted, the credibility of the evidence, 
although not its weight, is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

It has been held that VA is required to review for newness 
and materiality the evidence submitted by a claimant since 
the last final disallowance of a claim on any basis in order 
to determine whether a claim should be reopened and 
readjudicated on the merits.  Evans v. Brown, 9 Vet. App. 
273, 283 (1996).

In Kutscherousky v. West, 12 Vet. App. 369 (1999), the United 
States Court of Appeals for Veterans Claims (CAVC) held that 
the prior holdings in Justus and Evans that the evidence is 
presumed to be credible was not altered by the CAFC decision 
in Hodge.

The Board does not have jurisdiction to consider a previously 
adjudicated claim unless new and material evidence is 
presented.  Barnett v. Brown, 83 F.3d 1380, 1384 (Fed. Cir. 
1996).

In accordance with the CAVC ruling in Barnett v. Brown, 8 
Vet. App. 1 (1995), the Board is obligated to address the 
issue of new and material evidence regardless of whether the 
RO based its determination on that issue.

If VA determines that new and material evidence has been 
presented under  
38 C.F.R. § 3.156(a), the case will be decided on the merits.  
Williamson v. Brown, 8 Vet. App. 263 (1993).

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Hickson v. West, 12 Vet. App. 
247 (1999).

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of preexisting injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§ 1131 (West 2002); 38 C.F.R. § 3.303 (2004).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2004).

If the disorder is arthritis or a psychosis, service 
connection may be granted if manifested to a compensable 
degree within one year following separation from service.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 
3.307, 3.309 (2004).

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that, in order to prevail on the issue of service 
connection, there must be medical evidence of a (1) current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the present disease 
or injury.  Hickson v. West, 12 Vet. App. 247, 253 (1999).

When, after consideration of all the evidence and material of 
record in an appropriate case before VA, there is an 
approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the veteran.  38 
C.F.R. §§ 3.102, 4.3 (2004).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  Where there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002). 




Analysis

Preliminary Matter: Duties to Notify & to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supersedes the decision of the CAVC in Morton v. West  , 12 
Vet. App. 477 (1999)withdrawn sub nom.  Morton v. Gober, 14 
Vet. App. 174 (2000) (per curiam order), which had held that 
VA cannot assist in the development of a claim that is not 
well grounded.

On August 29, 2001, the final regulations implementing the 
VCAA were published in the Federal Register.  The portion of 
these regulations pertaining to the duty to notify and the 
duty to assist are also effective as of the date of the 
enactment of the VCAA, November 9, 2000.  66 Fed. Reg. 
45,620, 45,630-45,632 (August 29, 2001) (codified as 
38 C.F.R. § 3.159).

The Board is of the opinion that due to the favorable 
disposition of the issues on appeal, that any VCAA notice 
deficiency represents nothing more than harmless error.  
Bernard v. Brown, 4 Vet. App. 384, 393-394 (1993).  
Accordingly, there is no prejudice to the veteran in 
proceeding with this case at this time.


New and Material Evidence to Reopen Claims of Service 
Connection for Psychiatric and Low Back Disabilities

The veteran seeks to reopen her claims of entitlement to 
service connection for acquired psychiatric and low back 
disabilities.

Importantly, the probative evidence obtained in connection 
with the veteran's attempt to reopen her claims consists of 
extensive pertinent postservice medical records referring to 
the continued presence of an acquired psychiatric disorder, 
including bipolar disorder and degenerative disease of the 
low back with scoliosis of undetermined etiology.  

Also added to the record was a hearing transcript pertinent 
to testimony by the veteran and her husband at a Video 
Conference hearing before the undersigned Veterans Law Judge 
of the Board in December 2004.  

The Board notes that the additional evidence is both new and 
material as it contributes to a more complete picture of the 
circumstances pertaining to the veteran's claims that she has 
psychiatric and low back disabilities which stem from active 
duty.  

Such added evidence submitted since the respective unappealed 
VARO rating decisions is not cumulative in nature, is 
probative of the issues at hand and, when viewed in the 
context of all the evidence of record, both new and old, 
raises a reasonable possibility of substantiating the claims.

Accordingly, the veteran's claims of entitlement to service 
connection for a psychiatric disorder and low back disability 
are reopened.  38 C.F.R. § 3.156(a) under the standard of 
review in effect on and after August 29, 2001. 












ORDER

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, including bipolar disorder, 
the appeal is granted to this extent only.

The veteran, having submitted new and material evidence to 
reopen a claim of entitlement to service connection for a low 
back disability, the appeal is granted to this extent only.


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA) AMC.  The law requires that all claims that are 
remanded by the Board or by the CAVC for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans ' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs (or VBA AMC) to 
provide expeditious handling of all cases that have been 
remanded by the Board and the CAVC.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03. 

The Board notes that the issues of entitlement to service 
connection for cardiovascular disease, an acquired 
psychiatric disorder, including bipolar disorder, and a low 
back disability remain unresolved, clinically.  Colvin v. 
Derwinski, 1 Vet. App. 171, 174 (1991).

Significantly, the Board notes that in view of the favorable 
Board decision cited above, as well as the complaints of 
psychiatric and back symptoms noted in the service medical 
records and on postservice treatment records, the veteran 
should be afforded comprehensive VA psychiatric and 
orthopedic examinations with nexus opinion in order to 
determine the nature, extent of severity, etiology and date 
of approximate onset of any underlying identifiable chronic 
psychiatric and low back disorders and their relationship to 
the psychiatric and back symptoms in service, if any.  

Similarly, the Board notes that the veteran should be 
afforded a comprehensive VA cardiology examination in order 
to determine the nature and extent of any current 
cardiovascular disease process, including hypertension and 
any relationship to the multiple elevated blood pressure 
readings recorded in active service.

VA has a statutory duty to assist the veteran in the 
development of facts pertinent to his claim.  Littke v. 
Derwinski , 1 Vet. App. 90 (1990).  The fulfillment of the 
statutory duty to assist includes providing additional VA 
examinations by a specialist when recommended and conducting 
a thorough and contemporaneous medical examination which 
takes into account the records of prior medical treatment, so 
that the disability evaluation will be a fully informed one.  
See Hyder v. Derwinski, 1 Vet. App. 221 (1991); Green v. 
Derwinski, 1 Vet. App. 121, 124 (1991). 

To ensure that the VA has met its duty to assist the claimant 
in developing the facts pertinent to the claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED for the following development: 

1.  The veteran has the right to submit 
additional evidence and argument on the 
matters that the Board has remanded to 
include competent medical statements 
showing a nexus between her psychiatric, 
low back and/or cardiovascular disorders 
and active duty.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The veteran should be requested to 
provide a list of the names and addresses 
of all VA and non-VA doctors and medical 
care facilities (hospitals, HMOs, etc.) 
who have treated her since separation 
from active duty in November 1985 for a 
psychiatric disorder, low back disability 
and/or cardiovascular disease, including 
hypertension.  Provide her with release 
forms and ask that a copy be signed and 
returned for each health care provider 
identified.  Regardless of the veteran's 
response, please obtain all outstanding 
VA treatment reports not already 
associated with the claims file.

When the veteran responds, obtain records 
from each health care provider the 
veteran identifies (except where VA has 
already made reasonable efforts to obtain 
the records from a particular provider or 
if such records are already on file).  If 
these records can't be obtained and we 
don't have affirmative evidence that they 
don't exist, inform the veteran of the 
records that we were unable to obtain 
including what efforts were made to 
obtain them.

3.  The veteran should be afforded a VA 
special psychiatric examination by a 
specialist in psychiatry, including on a 
fee basis, if necessary, for the purpose 
of determining the nature, extent of 
severity, etiology and date of 
approximate onset of any current acquired 
psychoneurosis and/or psychosis, 
including bipolar disorder.  All 
indicated special studies should be 
undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a psychoneurosis and/or 
psychosis, if present, is/are 
etiologically related to active service 
but misdiagnosed as a personality 
disorder in service or otherwise 
represented an unidentified coexisting 
psychiatric process in service.  The 
examiner should support all opinions and 
conclusions expressed with a complete 
rationale in a typewritten report.

4.  The veteran should be afforded a VA 
special orthopedic examination by a 
specialist in orthopedic surgery or other 
available appropriate specialist 
including on a fee basis, if necessary, 
for the purpose of determining the 
nature, extent of severity, etiology and 
date of approximate onset of any current 
low back disability. All indicated 
special studies should be undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that a low back disorder(s), 
if present, is/are etiologically related 
to active service.  The examiner should 
comment on whether the levoscoliosis 
noted on x-ray study in service was 
developmental or acquired.  The examiner
should support all opinions and 
conclusions expressed with a complete 
rationale in a typewritten report.

5.  The veteran should be afforded a VA 
special cardiovascular examination by an 
appropriate specialist in cardiovascular 
disease, including on a fee basis, if 
necessary, for the purpose of determining 
the nature, extent of severity, etiology 
and date of approximate onset of any 
cardiovascular disease process, including 
hypertension.  All indicated special 
studies should be undertaken.

The claims file and a separate copy of 
this remand must be made available to and 
reviewed by the examiner prior and 
pursuant to rendering the requested 
opinion.  

Following a comprehensive review of the 
examination findings and claims file, the 
examiner should render an opinion as to 
whether it is at least as likely as not 
(e.g., a 50 percent or greater 
probability) that any current 
cardiovascular disease process, including 
hypertension, if present, is/are 
etiologically related to active service.  
The examiner's attention is directed to 
the multiple elevated blood pressure 
readings noted in the veteran's service 
medical  records.  The examiner should 
support all opinions and conclusions 
expressed with a complete rationale in a 
typewritten report.

6.  Thereafter, the veteran's claims file 
should be reviewed to ensure that the 
above requested development has been 
completed in its entirety.

In particular, the requested examination 
reports and opinions should be reviewed 
to ensure that they are responsive to and 
in complete compliance with the 
directives of this remand, also ensuring 
they are legible.  If they are not, 
corrective procedures should be 
implemented.  See Stegall v. West , 11 
Vet. App. 268 (1998). 

7.  After undertaking any development 
deemed appropriate, in addition to that 
specified above, the issues of 
entitlement to service connection for 
psychiatric and low back disabilities on 
a de novo basis and entitlement to 
service connection for cardiovascular 
disease, including hypertension, should 
be formally adjudicated.

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the VBA AMC should issue a 
supplemental statement of the case (SSOC).  The SSOC must 
contain notice of all relevant actions taken on the claim for 
benefits, to include a summary of the evidence and applicable 
law and regulations pertaining to the issue currently on 
appeal.  A reasonable period of time for a response should be 
afforded.  

Thereafter, the case should be returned to the Board for 
further appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until she is notified by the VBA AMC.  



The veteran need take no action until she is notified by the 
VBA AMC; however, she is hereby notified that failure without 
good cause shown to report for any scheduled VA examination 
may adversely affect the outcome of her claims for service 
connection on appeal.  38 C.F.R.  3.655 (2004).



	                     
______________________________________________
	WARREN W. RICE, JR. 	
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


